DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 11/30/2021 has been entered. 
Claims 1, 10, and 14 are amended and claims 5-6 are canceled in response to the last office action. Claims 1-4, 7, 8, 10-16, and 18-20 are pending. Dedrick, Lee et al, Song, Tong et al, Schwemmer, and Malwankar et al were cited, previously.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.

Claims 1-3, 7, 8, 10-13 is/are rejected under 35 U.S.C. 103 as being unpatentable over Worley et al [US 2021/0208821 A1] in view of Dedrick [US 2019/0278498 A1].
As to claim 1, Worley et al teach a solid state drive [e.g., HARD DISK DRIVE FORM FACTOR SOLID STATE DRIVE MULTI-CARD ADAPTER 105 in fig. 1], comprising:
a drive aggregator configured to interface with a host system [e.g., DRIVE CONNECTOR 145, INTERFACE SECTION 140 in fig. 1; “The method can include receiving, by an SSD multi-card adapter, information from a host enclosure using an enclosure-specific protocol.  The method can include communicating, by an interface section of the SSD multi-card adapter, with one or more mixed-format non-volatile memory units of the SSD multi-card adapter” in paragraph 0008]; and 
a plurality of component solid state drives [e.g., NON-VOLATILE MEMORY DEVICE 110, 115, 120 in fig 1] connected to the drive aggregator to aggregate the plurality of component solid state drives to operate as a single aggregated solid state drive [e.g., “The compute resource 330 can present a selected subset (e.g., 310 and 315; 310, 315, and 320; 310 and 325; 310, 320, and 325; or any suitable combination of some or all of 310, 315, 320, and 325) of the one or more mixed-format mixed-protocol non-volatile memory units (e.g., 310, 315, 320, and 325) as a single virtualized device accessible to a host enclosure (e.g., 102 of FIG. 1) via the enclosure-specific protocol 235” in paragraph 0053], wherein each of the component solid state drives has a controller capable of processing commands from host systems [e.g., “The interface section 140 and/or the one or more solid state drive chips 125 can include a compute resource” in paragraph 0041];
wherein the drive aggregator is configured to receive commands from the host system and transmit commands to the component solid state drives to implement the 
wherein the drive aggregator comprises a host interface configured to communicate between host systems and the aggregated solid state drive consisting of the plurality of component solid state drives according to a first protocol of communications, a plurality of drive interfaces configured to communicate between the host system and the plurality of component solid state drives according to a second protocol of communications, wherein the first protocol  between the aggregated solid state drive consisting of the component solid state drives and the host is supported by the component solid state drives [e.g., “The compute resource 330 can communicate with each of the mixed-format mixed-protocol non-volatile memory units (e.g., 310, 315, 320, and 325) using corresponding device-specific protocols 340.  Each of the device-specific protocols 340 can be the same as or different from the enclosure-specific protocol 235” in paragraph 0049], and a translation logic coupled between the host interface and the plurality of drive interfaces [e.g., “At 1030, the compute resource (e.g., 330 of FIG. 3) can translate between the enclosure-specific protocol (e.g., 235 of FIG. 2) and corresponding device-specific protocols (e.g., 340 of FIG. 3).  In other words, the compute resource (e.g., 330 of FIG. 3) can translate commands or data that conform to 
Though Worley et al teach the translation logic is configured to distribute commands received in the host interface to the drive interfaces based on the commands received in the host interface [e.g., “The interface section within the adapter can provide data services such as striping or erasure coding across the multiple storage and/or memory devices (e.g., RAID0, RAID1, RAIDS, or the like)” in paragraph 0032; “The interface section 140 can replicate and/or distribute the data signal to multiple interconnected devices (e.g., 110, 115, and 120)” in paragraph 0036], Worley et al do not explicitly teach, however Dedrick teaches a wherein the translation logic is configured to distribute commands received in the host interface to the drive interfaces based on namespaces identified in the commands received in the host interface [e.g., “Mapping layer 112 provides an interface between one or more hosts 114 and the array of SSDs 110 by receiving and responding to read and write commands from hosts 114. … Mapping layer 112 presents each host 114 with a virtualized address space (a ‘namespace’ or ‘volume’) to which that host's I/O commands may be addressed independently of other virtualized address spaces.  Mapping layer112 implements a virtualized address space by mapping (translating) the addresses in the virtualized address space to addresses in a logical address space presented by one or more of SSDs 110” in paragraph 0018]. Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention because they both teach a solid state drive to modify to implement Dedrick’s teaching above 
As to claim 2, the combination of Worley et al and Dedrick teaches a printed circuit board having pins for a connection to the host system over a computer bus; wherein the drive aggregator and the plurality of component solid state drives are mounted on the printed circuit board [e.g., “The SSD multi-card adapter 105 can include a circuit board 155 including a connector 145” in paragraph 0036, fig. 7 of Worley et al].
As to claim 3, the combination teaches wherein each of the component solid state drives is integrated within an integrated circuit package [e.g., solid state drive cards 110, 115 in fig. 7 of Worley et al].
As to claim 7, the combination teaches wherein each of the first protocol and the second protocol is one of: a protocol for a serial advanced technology attachment (SATA) interface; a protocol for a peripheral component interconnect express (PCIe) interface; a protocol for a universal serial bus (USB) interface; and a protocol for a fibre channel [e.g., “For example, the corresponding device-specific protocols 340 can include one or more of a peripheral component interconnect express (PCIe) protocol, a serial ATA (SATA) protocol, a serial attached SCSI (SAS) protocol, an Ethernet protocol, an Infiniband protocol, an FC protocol, or the like” in paragraph 0050 of Worley et al].
As to claim 8, Worley et al do not explicitly teach, however Dedrick teaches a wherein the translation logic is configured to distribute commands received in the host interface to the drive interfaces based on logical addresses specified in the commands 
As to claim 10, Worley et al teach a drive aggregator, comprising:
a host interface configured to communicate with a host system [e.g., DRIVE CONNECTOR 145 in fig. 1; “The method can include receiving, by an SSD multi-card adapter, information from a host enclosure using an enclosure-specific protocol.  The method can include communicating, by an interface section of the SSD multi-card adapter, with one or more mixed-format non-volatile memory units of the SSD multi-card adapter” in paragraph 0008]; 
a plurality of component solid state drives [e.g., NON-VOLATILE MEMORY DEVICE 110, 115, 120 in fig 1] to communicate with a plurality of component solid state drives respectively to aggregate the plurality of component solid state drives to operate as a single aggregated solid state drive [e.g., “The compute resource 330 can present a selected subset (e.g., 310 and 315; 310, 315, and 320; 310 and 325; 310, 320, and 325; or any suitable combination of some or all of 310, 315, 320, and 325) of the one or more 
a translation logic coupled between the host interface and the plurality of drive interfaces [e.g., “At 1030, the compute resource (e.g., 330 of FIG. 3) can translate between the enclosure-specific protocol (e.g., 235 of FIG. 2) and corresponding device-specific protocols (e.g., 340 of FIG. 3).  In other words, the compute resource (e.g., 330 of FIG. 3) can translate commands or data that conform to one particular enclosure-specific protocol (e.g., 235 of FIG. 2) such that the commands or data are adapted to or are otherwise made compatible with one or more device-specific protocols (e.g., 340 of FIG. 3)” in paragraph 0082];
wherein the host interface is configured to communicate between host systems and the aggregated solid state drive consisting of the plurality of component solid state drives according to a first protocol of communications, and the plurality of drive interfaces are configured to communicate between the host system and the plurality of component solid state drives according to a second protocol of communications, wherein the first protocol  between the aggregated solid state drive consisting of the component solid state drives and the host is supported by the component solid state drives [e.g., “The compute resource 330 can communicate with each of the mixed-format mixed-protocol non-volatile memory units (e.g., 310, 315, 320, and 325) using corresponding device-specific protocols 340.  Each of the device-specific protocols 340 can be the same as or different from the enclosure-specific protocol 235” in paragraph 0049].

As to claim 11, the combination teaches an integrated circuit package, wherein the host interface, the translation logic and the plurality of drive interfaces are packaged in the integrated circuit package [e.g., solid state drive cards 110, 115 in fig. 7 of Worley et al].
As to claim 12, the combination teaches a wherein the translation logic includes a field programmable gate array (FPGA) or an application specific integrated circuit (ASIC) [e.g., “The interface section can include a protocol switch, a protocol hub, a protocol bus, a compute resource, or the like.  For example, the compute resource can include a system-on-a-chip (SOC), a field programmable gate array (FPGA), a multi-chip module, a special purpose application specific integrated circuit (ASIC), or the like, within the adapter” in paragraph 0029 of Worley et al].
As to claim 13, the combination teaches wherein the host interface is configured to implement a point to point serial connection between the host system and a solid state drive; and each of the plurality of drive interfaces is configured to implement a point to point serial connection between a host system and one of the component solid state drives [e.g., “In some embodiments, the interface section 140 can include at least one of a peripheral component interconnect express (PCIe) switch, a PCIe hub, or a PCIe bus.  The enclosure-specific protocol 235 can include a PCIe protocol, an Ethernet protocol, an Infiniband protocol, an FC protocol, or the like.  It will be understood that any suitable enclosure-specific protocol can be used” in paragraph 0044 of Worley et al].
Claims 14-16, 18, and 20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Dedrick [US 2019/0278498 A1] in view of Malwankar et al [US 2016/0124847 A1].
	As to claim 14, Dedrick teaches a solid state drive, comprising:
receiving according to a first protocol of communications, in a drive aggregator, a first command from a host system, the command specifying an operation [e.g., “Mapping layer 112 provides an interface between one or more hosts 114 and the array of SSDs 110 by receiving and responding to read and write commands from hosts 114.  NVMe over Fabrics, iSCSI, Fibre Channel, NVMe over Peripheral Component Interconnect Express (PCIe), Serial ATA (SATA), and Serial Attached SCSI (SAS) are suitable bus interface protocols for communication between network appliance 100 and hosts 114” in paragraph 0018];
mapping, by the drive aggregator, an address in the first command to an address in a solid state drive among a plurality of component solid state drives that are connected to the drive aggregator, wherein the plurality of component solid state drives are aggregated to operate as a single aggregated solid state drive [e.g., “Mapping layer 112 presents each host 114 with a virtualized address space (a ‘namespace’ or ‘volume’) to which that host's I/O commands may be addressed independently of other virtualized address spaces. Mapping layer 112 implements a virtualized address space by mapping (translating) the addresses in the virtualized address space to addresses in a logical address space presented by one or more of SSDs 110.  In one embodiment, mapping layer 112 is a program in firmware executed by a controller or processor (not shown) of network appliance 100” in paragraph 0018]; and

receiving, in the drive aggregator and from the host system, a command to create a namespace in the capacity of the single solid state drive [e.g., “Virtualizer 122 manages the mapping of virtualized address spaces by mapping layer 112 in response to requests from a provisioning authority 124 (e.g., an administrator or user interface) to create and delete namespaces, expose those namespaces to hosts 114, etc.  A namespace may be mapped entirely to physical memory locations in one SSD 110 or may be mapped to physical memory locations in two or more of SSDs 110.  Mapping layer 112 and virtualizer 122 together provide a layer of abstraction between hosts 114 and the array of SSDs 110 such that hosts 114 are not aware of how namespaces are mapped to the array of SSDs 110.  Virtualizer 122 controls overprovisioning in SSDs 110 by managing the mapped namespaces such that any fraction of the logical capacity of each SSD 110 is exposed as capacity to hosts 114” in paragraph 0018]; 

transmitting, from the drive aggregator to the selected drive, a command to create the namespace in the capacity of the selected drive in the plurality of solid state drives [e.g., “A namespace may be mapped entirely to physical memory locations in one SSD 110 or may be mapped to physical memory locations in two or more of SSDs 110.  Mapping layer 112 and virtualizer 122 together provide a layer of abstraction between hosts 114 and the array of SSDs 110 such that hosts 114 are not aware of how namespaces are mapped to the array of SSDs 110.  Virtualizer 122 controls overprovisioning in SSDs 110 by managing the mapped namespaces such that any fraction of the logical capacity of each SSD 110 is exposed as capacity to hosts 114” in paragraph 0018, “Controller 212 includes, but is not limited to, a flash translation layer (FTL) 220 in firmware to map the logical addresses of data from host 114 to physical pages and blocks of NAND devices 218.  Controller 212 implements a monitoring function 230.  Controller 212 may use DRAM 214 as a buffer for temporarily storing host data (caching) and for temporarily storing address mapping metadata, and for other 
Though Dedrick discloses partially performing the first command from the host system for accessing data from the solid state drive [e.g., “Mapping layer 112 provides an interface between one or more hosts 114 and the array of SSDs 110 by receiving and responding to read and write commands from hosts 114” in paragraph 0018], Dedrick does not explicitly disclose, however Malwankar et al teach receiving according to the second protocol of communications, in the drive aggregator from the solid state drive, a response to the second command; and transmitting according to the first protocol of communications, by the drive aggregator to the host system, a response to the first command, based on the response received from the solid state drive [e.g., “I/O manager 255 is responsible for communicating with host computing devices and satisfying input/output (I/O) commands 285 such as read commands and write 
As to claim 15, the combination of Dedrick and Malwankar et al teaches receiving, in the drive aggregator, commands from the host system as the single solid state drive to the host system; and implementing, by the drive aggregator, the 
As to claim 16, the combination teaches generating commands to the plurality of solid state drives based on mapping addresses in the capacity of the single solid state drive into addresses in the plurality of solid state drives [e.g., “Mapping layer 112 implements a virtualized address space by mapping (translating) the addresses in the virtualized address space to addresses in a logical address space presented by one or more of SSDs 110” in paragraph 0018, “Controller 212 includes, but is not limited to, a flash translation layer (FTL) 220 in firmware to map the logical addresses of data from host 114 to physical pages and blocks of NAND devices 218” in paragraph 0026 of Dedrick]. 
As to claim 18, the combination teaches receiving, in the drive aggregator, commands of the host system identifying the namespace; and forwarding, by the drive aggregator based on the data associating the namespace with the selected drive, the commands of the host system identifying the namespace to the selected drive in the 
As to claim 20, the combination teaches wherein the mapping is based on a namespace specified in the first command from the host system [e.g., “Mapping layer 112 presents each host 114 with a virtualized address space (a ‘namespace’ or ‘volume’) to which that host's I/O commands may be addressed independently of other virtualized address spaces” in paragraph 0018 of Dedrick]. 
Claim 4 is/are rejected under 35 U.S.C. 103(a) as being unpatentable over Worley et al and Dedrick as applied to claim 3 above, and further in view of Armstrong et al [US 2017/0228328 A1].
	As to claim 4, the combination of Worley et al and Dedrick does not explicitly teach, however Armstrong et al teach the integrated circuit package has a ball grid array (BGA) form factor [e.g., “FIG. 11 is a structural diagram 1100 illustrates an alternative configuration of SNS plug using NVM packaged in Fine Pitch Ball Grid Array (‘FPBA’) in .
Claim 19 is/are rejected under 35 U.S.C. 103 as being unpatentable over Dedrick and Malwankar et al as applied to claim 14 above, and further in view of Armstrong et al [US 2017/0228328 A1].
	As to claim 19, the combination of Dedrick and Malwankar et al does not explicitly teach, however Armstrong et al teach wherein the integrated circuit package has a ball grid array (BGA) solid state drives [e.g., “FIG. 11 is a structural diagram 1100 illustrates an alternative configuration of SNS plug using NVM packaged in Fine Pitch Ball Grid Array (‘FPBA’) in accordance with one embodiment of the present invention.  Diagram 1100 illustrates a cutaway view of PCB mounted to a structural housing wherein PCB includes connector 202 with approximately 30 pins, controller 1104, and NVM chip 1102” in paragraph 0073].  Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify to implement Armstrong et al’s teaching above in order to increase simplicity, adaptability, and/or efficiency in packaging the plurality of component solid state drives of the combination.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ILWOO PARK whose telephone number is (571) 272-4155.  The examiner can normally be reached on M-F, 10 AM-6 PM EST. If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Dr. Henry Tsai can be reached on (571) 272-4176.  The fax phone number for the organization where this application or proceeding is assigned is (571) 273-8300. lnformation regarding the status of an application may be obtained from the Patent Application lnformation Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).

/ILWOO PARK/Primary Examiner, Art Unit 2184                                                                                                                                                                                                        1/10/2022